 



ADDENDUM TO LEASE 

 

THIS ADDENDUM TO LEASE, is made and entered into this the 7th day of May, 2014,
by and between Biopharm Properties, LLC (“Landlord”) and Chimerix, Inc.
(“Tenant”).

 

WHEREAS, Landlord and Tenant entered into a Sixth Lease Amendment dated March 1,
2014 together with the original Lease dated September 1, 2008 and Amended
February 9, 2009, June 9, 2009, May 17, 2011, February 29, 2012, November 30,
2012, and again March 1, 2014 (collectively known as the “Lease”), under the
terms of which Landlord leases to Tenant certain premises in or near the City of
Durham, North Carolina.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt of which
is hereby acknowledged by each of the parties hereto, the parties hereto do
agree that the Sixth Lease Amendment shall be more clearly amended and modified
and the following paragraphs shall supersede those listed in the Sixth Lease
Amendment and become in full force and in effect:

 

1.Tenants Lease expired June 30, 2014. Tenant elects to remain in the Leased
Premises for a period to commence on July 1, 2014 and expire July 31, 2014.

 

3.Tenant shall surrender possession of the Leased Premises as defined in the
Lease on or before July 31, 2014 (refer to Article 28 Surrender of Possession
within the Lease for Tenant requirements).

 

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to Lease to be
executed as of the date first set forth above.



 

  LANDLORD:  BIOPHARM PROPERTIES, LLC         Granite Investments, LLC, Manager
        By: /s/  C. Richard Vaughn   Its: Manager                    
TENANT:  CHIMERIX, INC.         By:  /s/  Timothy W. Trost   Its: SVP & CFO

 



1

